            CASE 0:19-cv-02618-SRN-TNL Doc. 8 Filed 10/22/19 Page 1 of 5




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA




ANTHONY AYIOMAMITIS,
                             Plaintiff,


       v.                                           Docket No.0:19-cv-02618-SRN-TNL
                                                    JURY TRIAL DEMANDED


STAR TRIBUNE MEDIA COMPANY LLC,
                             Defendant.



      STAR TRIBUNE MEDIA COMPANY LLC’S ANSWER TO COMPLAINT OF
                        ANTHONY AYIOMAMITIS

       Defendant Star Tribune Media Company LLC (“Star Tribune”) for its answer and

affirmative defenses to the Complaint filed by Anthony Ayiomamitis (the “Plaintiff”) hereby

states as follows:

                                           ANSWER

       1.      Star Tribune admits that the Complaint purports to state a cause of action for

copyright infringements under Section 501 of the Copyright Act (defined below) and that

Plaintiff seeks monetary relief under the Copyright Act of the United States, as amended, 17

U.S.C. § 101 et seq. (the “Copyright Act”), but denies (a) that such a cause of action exists

against Star Tribune; (b) that Plaintiff is entitled to the monetary relief it seeks; and (c) the

remaining allegations of Paragraph 1 of the Complaint.




                                               1
            CASE 0:19-cv-02618-SRN-TNL Doc. 8 Filed 10/22/19 Page 2 of 5




       2.      Star Tribune admits that the Complaint purports to state a cause of action for

copyright infringement under the Copyright Act, but denies such a cause if action exists against

Star Tribune. Star Tribune admits this Court has subject matter jurisdiction.

       3.      Star Tribune admits the allegations of Paragraph 3 of the Complaint.

       4.      Star Tribune admits the allegations of Paragraph 4 of the Complaint.

       5.      Star Tribune lacks enough information to admit or deny the allegations of

Paragraph 5 of the Complaint, and therefore denies the same leaving Plaintiff to its proof.

       6.      Star Tribune admits the allegations of Paragraph 6 of the Complaint, except that

Star Tribune denies the URL for the website is www.StarTribune.com. The actual URL for the

website is www.startribune.com.

       7.      Star Tribune lacks enough information to admit or deny the allegations of

Paragraph 7 of the Complaint, and therefore denies the same leaving Plaintiff to its proof.

       8.      Star Tribune lacks enough information to admit or deny the allegations of

Paragraph 8 of the Complaint, and therefore denies the same leaving Plaintiff to its proof.

       9.      Star Tribune lacks enough information to admit or deny the allegations of

Paragraph 9 of the Complaint, and therefore denies the same leaving Plaintiff to its proof.

       10.     Star Tribune admits an article entitled Drought Forecast to Worsen (small metro

frost risk by Saturday) appeared at http://www.startribune.com/drought-forecast-to-worsen-

small-metro-frost-risk-by-saturday/170071716 and that Exhibit B to the Complaint contains a

copy of that article together with additional materials. Star Tribune denies that it “ran” the

article and the remaining allegations of Paragraph 10 of the Complaint.

       11.     Star Tribune lacks enough information to admit or deny the allegations of

Paragraph 11 of the Complaint, and therefore denies the same leaving Plaintiff to its proof.



                                                2
          CASE 0:19-cv-02618-SRN-TNL Doc. 8 Filed 10/22/19 Page 3 of 5




       12.     In response to Paragraph 12 of the Complaint, Star Tribune incorporates by

reference Paragraphs 1–11 above.

       13.     Star Tribune denies the allegations of Paragraph 13 of the Complaint.

       14.     Star Tribune denies the allegations of Paragraph 14 of the Complaint.

       15.     Star Tribune denies the allegations of Paragraph 15 of the Complaint.

       16.     Star Tribune denied the allegations of Paragraph 16 of the Complaint.

                              FIRST AFFIRMATIVE DEFENSE

       Plaintiff’s Complaint fails to state a claim for which relief may be granted.

                            SECOND AFFIRMATIVE DEFENSE

       Plaintiff’s claims are barred by the applicable statute of limitations. 17 U.S.C. § 507(b).

                              THIRD AFFIRMATIVE DEFENSE

       The inclusion of the photograph which is the subject of the Complaint (the “Photograph”)

in the article posted on Star Tribune’s website constitutes fair use, and not copyright

infringement, under Section 107 of the Copyright Act. 17 U.S.C. § 107.

                            FOURTH AFFIRMATIVE DEFENSE

       The relief sought by the Complaint is barred by the Digital Millennium Copyright Act,

and more specifically, 17 U.S.C. § 512(c), because (i) Star Tribune is a “service provider” as

defined in 17 U.S.C. § 512(k)(1)(A); (ii) the Photograph was stored on Star Tribune’s website at

the direction of a user; (iii) prior to receipt of the Complaint, Star Tribune had no knowledge that

the Photograph, or any activity related to use of the Photograph, would be infringing; (iv) Star

Tribune was also not aware of any facts or circumstances from which infringing activity is

apparent; (v) upon receipt of the Complaint, Star Tribune acted expeditiously to remove or




                                                 3
            CASE 0:19-cv-02618-SRN-TNL Doc. 8 Filed 10/22/19 Page 4 of 5




disable access to the Photograph; and (vi) Star Tribune has not received any financial benefit

directly attributable to the Photograph.

                                FIFTH AFFIRMATIVE DEFENSE

       Plaintiff is barred by Section 412 of the Copyright Act, 17 U.S.C. § 412, from recovering

either the attorneys’ fees it seeks or any statutory damages because, on information and belief

based upon a review of Exhibit B to the Complaint and the records related to the copyright

registration referenced in the Complaint, any infringement of copyright commenced after first

publication of the work and before the effective date of its registration, and such registration was

not made within three (3) months after the first publication of the work. According to Exhibit B

of the Complaint, the Photograph was posted on or about September 18, 2012. According to the

records of the U.S. Copyright Office related to the registration identified in the Complaint, the

Photograph was first published on January 6, 2005, and the date of the registration identified in

the Complaint was July 15, 2018.

                                SIXTH AFFIRMATIVE DEFENSE

       Plaintiff is barred under principles of laches from recovering the relief sought because (i)

Plaintiff delayed in asserting his claims, (ii) that delay was not excusable, and (iii) Plaintiff’s

delay in asserting his claims is unduly prejudicial to Star Tribune.

WHEREFORE, Star Tribune prays for relief as follows:

       A.      Dismissal of Plaintiff’s claims in their entirety with prejudice.

       B.      Judgment in favor of Star Tribune and against Plaintiff.

       C.      A declaration that Star Tribune has not infringed and is not infringing any

copyrights held by Plaintiff.




                                                 4
            CASE 0:19-cv-02618-SRN-TNL Doc. 8 Filed 10/22/19 Page 5 of 5




       D.      An award to Star Tribune of all attorneys’ fees, costs, and disbursements incurred

by Star Tribune in defense of Plaintiff’s claims.

       E.      Such other relief as the Court deems just and equitable.

                                              Respectfully Submitted,

Date: October 22, 2019                                  /s/ James T. Nikolai
                                                        James T. Nikolai (#144,101)
                                                        Jorgen M. Lervick (#0400159)
                                                        DeWitt LLP
                                                        2100 AT&T Tower
                                                        901 Marquette Avenue
                                                        Minneapolis, MN 55402
                                                        Telephone: (612) 305-1518
                                                        Facsimile: (612) 305-1414
                                                        ATTORNEYS FOR STAR TRIBUNE
                                                        MEDIA COMPANY LLC




                                                    5
